Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The newly amended claims incorporated subject matter that was identified as allowable in the Non-Final Rejection. Accordingly, the application has been allowed.
Allowable Subject Matter
Claims 1 and 3-12 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1 and 3-11: in claim 1, “wherein the frame has a top surface, a bottom surface, an outer side surface, and an inner side surface, the top surface is opposite to the bottom surface, the outer side surface is opposite to the inner side surface, the side wall of the reflective sheet is disposed on the inner side surface and the top surface, the side wall has a plurality of through holes, and the frame is a transparent light guide frame.”

Re 12: “wherein the frame has a top surface, a bottom surface, an outer side surface, and an inner side surface, the top surface is opposite to the bottom surface, the outer side surface is opposite to the inner side surface, the side wall of the reflective sheet is disposed on the inner side surface and the top surface, the side wall has a plurality of through holes, and the frame is a transparent light guide frame.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875